DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the amendment dated 29 June 2022 of the application 16/957,103, including a substitute specification, amendment to the claims, and addition of claims 16-23, is acknowledged.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 is indefinite because it is not clear how a planetary wheel can be rotatably mounted on an axle element that is retained on at least one of a support structure fastened against a housing and the housing, since a planetary wheel axis necessarily moves relative to the housing.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quenneville, U. S. Patent 3,434,365.

	Quenneville shows a gear assembly 2/4/6 in figures 1-6.  Since the body of claim 18 fully and intrinsically sets forth all of the limitations of the claimed invention, and “for a geared motor of an electrically operable brake” of the preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.2(II.).
	The gear assembly 2/4/6 can be actively connected on the input side to an engine and on the output side to an operating element of the electrically operable brake.  Drive gear 4 is inherently capable of being (can be) actively connected to an engine, and driven gear 6 is inherently capable of being (can be) actively connected to an operating element of an electrically operable brake.  Son et al., U. S. Patent Application Publication 2017/0082157, for example, demonstrates the same arrangement of a drive gear 51, an idler gear 52, and a driven gear 53 as Quenneville with the drive gear 51 actively connected to an engine 41 and the driven gear 53 actively connected to an electrically operable brake 10 (elements 11-15).
	The gear assembly 2/4/6 comprises at least one gear stage, wherein the at least one gear stage comprises at least two intermeshing toothed wheels 4-4 and 2-6, at least one toothed wheel 2 of which is rotatably mounted on an axle element 22 by the axle element 22 engaging in a socket 20 of the at least one toothed wheel 2.  The axle element 22 is retained on at least one of a housing and a support structure fastened against the housing (fig. 6, “is grounded via a shaft 22 and, therefore, is fixed” col. 3, lines 8-9).  The socket 20 and the axle element 22 have mutually corresponding circumferential surfaces, the circumferential surface 18 of axle element 22 comprising an axially outwardly curved contour and the other circumferential surface of the socket 20 comprising a contour with a form such that the circumferential surfaces roll relative to each other on the contours in order to bring the at least one toothed wheel 2 and the axle element 22 into an inclined position relative to each other (col. 3, lines 9-11).
(claim 18)

	The contour of the other circumferential surface, of socket 20, extends in a straight line in the axial direction (fig. 6).
(claim 19)

	The at least one toothed wheel 2 is a spur wheel.
(claim 22)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quenneville in view of Isayama et al., U. S. Patent 8,790,213.

	Quenneville discloses a gear assembly as discussed in the rejection of claim 18 above, but does not disclose the contour of the other circumferential surface, of the socket, is curved outward in the axial direction.

	Isayama et al. shows in figures 9A and 9B a toothed wheel 24(A, B) rotatably mounted on an axle element 22 by the axle element 22 engaging in a socket of the at least one toothed wheel 24(A, B).  Figure 9A shows a circumferential surface of the axle element 22 being provided with an axially outwardly curved contour as in Quenneville, figure 9B shows a circumferential surface of the socket of toothed wheel 24(B) being provided with an axially outwardly curved contour, and column 9, line 27 discloses that circumferential surfaces of both the axle element 22 and the socket comprise an axially outwardly curved contour.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to make the contour of the other circumferential surface, that of the socket, of Quenneville curved outward in the axial direction in view of Isayama et al. to ensure the edges of the socket do not contact the axle element so that no binding forces occur between the socket and axle element when the toothed wheel becomes inclined.


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quenneville in view of Nique et al., U. S. Patent 10,816,087.

	Quenneville discloses a gear assembly as discussed in the rejection of claim 18 above, but does not disclose the at least one toothed wheel is a constituent part of a double or multiple toothed wheel which comprises at least one further toothed wheel provided on a common base body with the at least one toothed wheel.

	Nique et al. shows in figure 6 a toothed wheel 4 rotatably mounted on an axle element 6, where a contour of a circumferential surface of the axle element is axially outwardly curved, similarly to Quenneville.
	The at least one toothed wheel 4 is a constituent part of a double toothed wheel, with the toothing 45 of toothed wheel 4 being a double helical gearing (col. 9, line 40).  Figure 6 shows one toothed wheel on the left half and one further toothed wheel on the right, both provided on a common base body.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least one toothed wheel of Quenneville at least one toothed wheel and at least one further toothed wheel provided on a common base body in view of Nique et al. because the double helical gearing of Nique et al. formed of the two toothed wheels provides meshing of gear teeth with reduced vibration, resulting in reduced noise and wear, with the meshed gears maintained in axial position by balanced thrust forces without the need of additional elements such as thrust bearings.


Allowable Subject Matter

Claims 1-12, 16, and 17 are allowed.

Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner agrees with the Applicant that no reference nor combination of references was found which teaches a gear assembly with at least one toothed wheel rotatably mounted on an axle element by the axle element engaging in a socket of the toothed wheel, wherein at least one of the socket and the axle element has a circumferential surface which comprises an axially outwardly curved contour so that the toothed wheel and the axle element are brought into an inclined position relative to each other when a housing or support structure on which the axle element is retained is deformed, as required by claim 1.


Response to Remarks

With regard to claim 18, the Applicant states that the claim combines the subject matter of previous claims 1, 10 and 12, claim 12 having been indicated as including allowable subject matter. Though claim 18 includes at least the limitations claimed by claim 1 and by claim 12 itself, it does not include all of the limitations included in original claim 12, because claim 18 does not include all of the intervening claims.  In particular, claim 18 does not include the limitations of claim 9, which require the gear stage to be a planetary wheel stage and the at least one toothed wheel to be a sun wheel or at least one planetary wheel.  Since claim 18 requires the axle element of the toothed wheel to be retained on the housing and/or the support structure fastened against the housing, the toothed wheel being a sun wheel would be the relevant portion of claim 9 for claim 18.  As discussed above, the prior art anticipates claim 18.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659